Citation Nr: 1309251	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2009, for grant of a 60 percent disability rating for bowel urgency residual to the service-connected arachnoiditis.

2.  Entitlement to an effective date earlier than February 25, 2009, for grant of a 40 percent disability rating for bladder urgency residual to the service-connected arachnoiditis.

3.  Entitlement to an effective date earlier than February 25, 2009, for grant of a 20 percent disability rating for the service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from July 1943 to April 1946, with subsequent service in the Reserve Component from July 1957 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that denied the Veterans' request for an earlier effective date than February25, 2009, for higher disability ratings for the service-connected bowel urgency, bladder urgency and hearing loss disabilities.

Historically, the RO issued a rating decision in October 2009 that increased the disability rating for bowel urgency from noncompensable to 60 percent; increased the rating for bladder urgency from noncompensable to 40 percent; and, increased the rating for hearing loss from noncompensable to 20 percent.  All three increased ratings were made effective from February 25, 2009, the date the Veteran's request for increased ratings was received.  In his instant claim for earlier effective dates, which was received in January 2010 (and thus within the appeals period for the October 2009 rating), the Veteran did not dispute the ratings assigned but requested earlier effective dates for those increased ratings.

In February 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is associated with Virtual VA.

The issue of entitlement to earlier effective date for higher disability rating for hearing loss is addressed below.  The remaining issues on appeal are addressed in the Remand that follows the Order section of the Decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 4, 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw his appeal for an effective date earlier than February 25, 2009, for grant of a 20 percent disability rating for the service-connected hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran, who is the appellant, testified before the Board by videoconference in February 2013 and stated he wanted to withdraw his appeal on the issue of entitlement to an effective date earlier than February 25, 2009, for grant of a 20 percent disability rating for the service-connected hearing loss.  This request is memorialized in the Hearing Transcript, pages 3-4.  There remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for an effective date earlier than February 25, 2009, for grant of a 20 percent disability rating for the service-connected hearing loss, is dismissed.


REMAND

In his videoconference hearing before the Board in February 2013 the Veteran asserted, for the first time, that the rating decision in May 2007 that had assigned initial noncompensable ratings for his service-connected bowel and bladder disabilities effective from October 31, 2003, was clearly and unmistakably erroneous because his disabilities were just as severe then as they are now.  See Hearing Transcript, pages 9-10.

Under the law, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997).

If, however, VA determines that the May 2007 contains CUE, that decision will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, if VA determines that the May 2007 rating decision contains CUE, the effective date would be assigned as if there were no such determination.

The Veteran's challenge to the May 2007 rating decision is thus inextricably intertwined with the claims of entitlement to an effective date for the higher ratings because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, her clear and unmistakable error challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the matter is REMANDED to the Originating Agency for the following action:

1.  Adjudicate the issue of clear and unmistakable error in the RO's May 2007 rating decision that assigned noncompensable evaluation for the Veteran's bowel and bladder conditions.  Then, reconsider the appeal.  

2.  If any benefit sought on appeal is not granted, the Originating Agency should furnish to the veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them a reasonable opportunity to respond thereto.  

By this remand the Board implies no opinion as to whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


